EXHIBIT 10.2
 
SUNTRUST
Security Agreement

 
 
This Security Agreement dated as of August 22, 2008, made by Debut Broadcasting
Mississippi, Inc. (the "Owner") in favor of SunTrust Bank, its present and
future affiliates and their successors and assigns (collectively, "SunTrust")
provides:
 
Security Agreement, In order to induce SunTrust from time to time to enter into
agreements with and to extend or continue to extend credit to Debut Broadcasting
Mississippi, Inc. (and any one or more and any combination if more than one, the
'Borrower") and in consideration of any credit so extended, the Owner (which may
include the Borrower) hereby grants, sells, assigns, transfers and conveys to
SunTrust, a security interest in the collateral described below, whether now
existing or hereafter acquired, and all proceeds, products, rents and profits
thereof and all revenues from the right to use the collateral as described below
to secure the prompt payment and performance of any and all liabilities,
obligations, agreements and undertakings of Borrower to SunTrust (and, in
addition, all liabilities, obligations, agreements and undertakings of Owner, or
any one or more of them, to SunTrust if Owner and
Borrower are not the same person or entity) in any amount, whether now existing
or hereafter arising, including those owed by Borrower or Owner to others and
acquired by SunTrust through purchase, assignment or otherwise, however created,
evidenced or arising, whether individually or jointly with others, and whether
absolute or contingent, direct or indirect, as maker, endorser, guarantor,
surety or otherwise, liquidated or unliquidated, matured or unmatured, whether
or not secured by other collateral, and including, without limitation, (a) all
obligations to perform or forebear from performing any acts, (b) all overdrafts
on deposits or accounts maintained by Borrower or Owner with SunTrust, and (c)
all liabilities, obligations, agreements and undertakings of Borrower or Owner
to SunTrust pursuant to any interest rate hedge agreement or other derivative
transaction agreement or any foreign exchange contract or any application or
other agreement requesting SunTrust to issue any letter of credit including,
without limitation, the obligation of Borrower or Owner to reimburse SunTrust
for all amounts funded by SunTrust pursuant to any such letter of credit and (d)
all costs of collection and protection of SunTrust's rights, including
attorneys' fees allowed by law (in the amount of 15% of the principal and
interest secured hereby if this Security Agreement is governed by the laws of
Georgia), whether such collection of protection occurs prior to, during, or
after any bankruptcy proceedings filed by or against any Obligor (as such term
is defined below) (all the foregoing being hereinafter collectively referred to
as the "Obligations")
 
Collateral. As used in this Security Agreement, the term "Collateral" shall mean
the property described below, whether now existing or hereafter acquired. All
assets of Owner, as more particularly described herein, and including but not
limited to, all Accounts, Inventory, furniture, fixtures and Equipment, goods,
deposit accounts, instruments, documents, commercial tort claims, letter of
credit rights, investment property, chattel paper and General Intangibles (as
all such terms are used herein and in the Uniform Commercial Code).
 
Owner Representations and Warranties. The Owner represents and warrants to
SunTrust as follows:
This Security Agreement has been duly executed and delivered by Owner,
constitutes a valid and legally binding obligation of Owner and is enforceable
in accordance with its terms against Owner. Owner represents and warrants to
SunTrust that it has rights in all of the Collateral and/or has the power to
transfer rights in all of the Collateral. The execution, delivery and
performance of this Security Agreement, the grant of the security interest in
the Collateral and the consummation of the transactions contemplated will not,
with or without the giving of notice of the lapse of time, (a) violate any
material law applicable to Owner, (b) violate any judgment, writ, injunction or
order of any court or governmental body or officer applicable to Owner, (c)
violate or result in the breach of any material agreement to which Owner is a
party or by which any of Owner's properties, including the Collateral, is bound,
nor (d) violate any restriction on the transfer of any of the Collateral;
No consent, approval, license, permit or other authorization of any third party
or any governmental body or officer is required for the valid and lawful
execution and delivery of this Security Agreement, the creation and perfection
of SunTrust's security interest in the Collateral or the valid and lawful
exercise by SunTrust of remedies available to it under this Security Agreement
or applicable law.
The Owner is and will continue to be the absolute owner of the Collateral and
there are no other liens or security interests affecting the Collateral other
than the security interest granted in this Security Agreement except those
previously disclosed to SunTrust in writing by the Owner: if the Owner is acting
in the capacity of trustee, administrator or executor of an estate, such fact
shall be disclosed and evidence of capacity shall be provided to SunTrust; Debut
Broadcasting Mississippi, Inc. is a corporation duly organized and existing
under the laws of the state of Mississippi, with Organizational Identification
Number 913639, is duly qualified and in good standing as a foreign corporation
in every jurisdiction where such qualification is necessary; the execution and
performance of this Security Agreement have been duly authorized by action of
its Board of Directors, no action of its shareholders being necessary; the
execution and performance of this Security Agreement will not violate or
contravene any provisions of law or regulation or its Articles of Incorporation,
Shareholder Agreement, By-Laws or other agreements to which it is a party or by
which it is bound; and no consent or approval of any governmental agency or
authority is required in making or performing the obligations under, this
Security Agreement;
The Owner will maintain the Collateral in the following location(s): 1209 16th
Avenue S , Ste 200, Nashville, TN 37212. The Collateral shall not be moved from
the location(s) without the prior written consent of SunTrust; Business books
and records of Debut Broadcasting Mississippi, Inc are maintained at 1209 16th
Avenue S., Ste 200, Nashville, TN 37212; The Collateral is and will be used or
bought for use primarily for the following purpose: business or commercial
purposes; and All information supplied and statements made to SunTrust in any
financial statement or application are true, correct, complete, valid and
genuine in all material respects.
 
 
 

--------------------------------------------------------------------------------

 
Choice of Law. Owner agrees that certain material events and occurrences
relating to this Agreement bear a reasonable relationship to the laws of
Tennessee This Agreement shall be governed by the laws of Tennessee and, unless
applicable law provides otherwise, In the event of any legal proceeding arising
out of or related to this Agreement, the Owner consents to the jurisdiction and
venue of any court located in Tennessee Unless otherwise specified, Uniform
Commercial Code" as used herein shall refer to the Uniform
 
Commercial Code of Tennessee, both current and as it may be amended or revised
from time to time in the future
 
Covenants.
 
The Owner shall furnish to SunTrust such financial and business information and
reports in form and content satisfactory to SunTrust as and when SunTrust may
from time to time require
 
The Corporate Collateral Owner shall maintain its corporate existence in good
standing and shall not consolidate or merge with or
 
acquire the stock of any other corporation without the prior written consent of
SunTrust; the Owner shall, at the request of SunTrust,
 
qualify as a foreign corporation and obtain all requisite licenses and permits
in each jurisdiction where the Owner does business.
 
The Owner shall notify SunTrust in writing at least 30 days prior to any change
of Its name or structure or change in Its jurisdiction of
registration/organization, principal place of business or chief executive
office.
 
The Owner shall maintain all of the Collateral in good condition and repair
SunTrust shall have the right to inspect the Collateral at any reasonable time
and shall have the right to obtain such appraisals, reappraisals, appraisal
updates or environmental inspections as SunTrust, in its sole discretion, may
deem necessary from time to time Owner will not use or permit any person or
entity to use the Collateral (a) in any manner inconsistent with the provisions
of this Security Agreement; or (b) in violation of any policy of insurance
issued with respect to the Collateral; or (c) in violation of any local, state
or federal law or regulation, including but not limited to any such law or
regulation pertaining to the protection of the environment or the protection of
the health or safety of persons or animals, and any such law or regulation
pertaining to the control of drugs, narcotics or other controlled substances
Unless the description of the Collateral set forth above indicates the
Collateral shall be attached as a fixture to real property, Owner shall not,
without the express prior written consent of SunTrust, cause or permit all or
any part of the Collateral to be affixed to real property so as to become a
fixture as that term is defined or interpreted in the state in which the
Collateral is at any time located.
 
The Owner will defend the Collateral against the claims and demands of all
parties. The Owner will not pledge or grant any security interest in any of the
Collateral to any person or entity except SunTrust, or permit any lien or
encumbrance to attach to any of the Collateral, or any levy to be made on the
Collateral, or any financing statement (except financing statements In favor of
SunTrust) to be on file against the Collateral.
 
Owner hereby constitutes and appoints any officer or employee of SunTrust as its
true and lawful attorney-in-,fact (a) to transfer the Collateral into SunTrust's
name or the name of its nominee, but SunTrust's failure to do so shall not be
interpreted to be a waiver of any interest, and (b) to do and perform all other
acts and things necessary, proper and requisite to carry out the intent of this
Security Agreement The power herein granted shall be deemed to be coupled with
an interest and may not be revoked until the Obligations have been paid in full,
including all expenses payable by Owner.
 
The Owner agrees to pay on demand all legal expenses and reasonable attorneys'
fees (in the amount of 15% of the principal and interest secured hereby if this
agreement is governed by the laws of Georgia), as permitted by applicable law,
any appraisal fees and all expenses incurred or paid by SunTrust in protecting
and enforcing the rights of SunTrust under this Security Agreement, including
SunTrust's right to take possession of the Collateral and its proceeds, and to
hold, prepare for sale, sell and dispose of the Collateral.
 
This Security Agreement shall be a continuing agreement and shall remain in full
force and effect irrespective of any interruptions in the business relations of
the Borrower with SunTrust and shall apply to any ultimate balance which shall
remain due by the Borrower to SunTrust; provided, however, that the Owner may by
written notice terminate this Security Agreement with respect to all Obligations
of the Borrower incurred or contracted by the Borrower or acquired by SunTrust
after the date on which such notice is personally delivered to or mailed via
registered mail and accepted by the Borrower's lending officer.
 
Blanket Security Interest. Owner acknowledges and agrees that this Security
Agreement and any financing statement filed in connection with this Security
Agreement is intended to cover and does cover all assets of the Owner, wherever
located, whether now owned or subsequently acquired or arising, and all proceeds
and products thereof and includes, but is not limited to all of the Owner's (a)
Accounts, insurance refund claims and all other insurance claims and proceeds,
tax refund claims, license fees. rents, contract rights, Instruments,
certificates of deposit, documents, tangible chattel paper, electronic chattel
paper, promissory notes, drafts, acceptances and other forms of obligations and
receivables, whether or not earned by performance; (b) Inventory; (c) Equipment;
(d) General Intangibles; (e) Demand, time, savings, passbook and other deposit
accounts of the Owner with all banks, credit unions, savings and loan
associations and other financial institutions which are now owned or hereafter
acquired by the Owner or in which the Owner now has or hereafter acquires any
right, title or interest (Deposit Accounts); and (f) Commercial tort claims,
letter of credit rights, awards and other payments in respect of any taking and
all insurance proceeds in respect of any of the foregoing, and all monies and
claims for money due and to become due to Owner under all its Accounts, contract
rights, leases and General Intangibles, all investment property and financial
assets, all as said terms are defined in the Uniform Commercial Code.
 
 
 

--------------------------------------------------------------------------------

 
Accounts


       
a.
The Owner warrants that each and every Account, now owned or hereafter acquired,
is a bona fide existing obligation, valid and enforceable against the account
debtor, for goods sold or leased and delivered or services rendered in the
ordinary course of business; it is subject to no dispute, defense or offset; the
Owner has good title to the Account and has full right and power to grant
SunTrust a security interest in the Accounts and the Owner will immediately
notify SunTrust of any Account to which these warranties are or become untrue;
the Owner agrees that it will not permit any return of merchandise, the sale of
which gave rise to any of the Accounts, except in the usual and regular course
of business;
       
b.
The Owner shall maintain complete and accurate books of accounts and records,
and its principal books and records, including all records concerning Accounts
shall be kept and maintained at the place(s) specified above The Owner shall not
move such books and records without giving SunTrust at least 30 days prior
written notice. All accounting records and financial reports furnished to
SunTrust shall be maintained and prepared in accordance with generally accepted
accounting principles consistently applied It Is specifically agreed that
SunTrust shall have and the Owner hereby grants to SunTrust a security interest
in all books of accounts and records of the Owner and shall have access to them
at any time for inspection, verification, examination and audit;
       
c.
The Owner will prepare and deliver to SunTrust, at SunTrust's request from time
to time, a listing and aging of all Accounts and any further schedules or
information with respect to Accounts that SunTrust may require;
 
 
   
d.  
SunTrust shall have the right at any time to notify account debtors of its
security interest in the Accounts and supporting obligations and require
payments to be made directly to SunTrust. The Owner hereby appoints SunTrust and
any officer of SunTrust, as SunTrust may from time to time designate, as its
attorneys-in-fact for the Owner, to sign and endorse in the name of the Owner,
to give notice in the name of the Owner, and to perform all other actions
necessary or desirable in the reasonable discretion of SunTrust to effect these
provisions and carry out the intent hereof, all at the cost and expense of the
Owner. The Owner hereby ratifies and approves all acts of such attorneys-in-fact
and neither SunTrust nor any other such attorneys-in-fact will be liable for any
acts of commission or omission nor for any error of judgment. This power being
coupled with an interest is irrevocable so long as any Account of General
Intangible pledged to SunTrust remains unpaid and the Borrower has any unpaid
Obligations to SunTrust The costs of such collection and enforcement, including
attorneys' fees and out-of-pocket expenses, shall be borne solely by the Owner
whether the same are incurred by SunTrust or the Owner;
 
e. 
At the option of SunTrust, all payments on the Accounts received by the Owner
shall be remitted to SunTrust in their original form on the day of receipt; all
notes, checks, drafts and other instruments so received shall be duly endorsed
to the order of SunTrust. At SunTrust's election, the payments shall be
deposited into a special deposit account ("Special Account") maintained with
SunTrust. SunTrust may designate with each such deposit the particular Account
upon which payment was made The Special Account shall be hold by SunTrust as
additional security for the Obligations. Prior to depositing payments on the
Accounts into the Special Account, the Owner agrees that it will not commingle
such payments with any of the Owner's funds or property, but will hold them
separate and apart and in trust for SunTrust. SunTrust will have the power to
withdraw funds from the Special Account. SunTrust may at any time and from time
to time, in its sole discretion, apply any part of the funds in the Special
Account to the Obligations whether or not the same is due. Upon full and final
satisfaction of the Obligations (including without limitation all fees and
expenses owing to SunTrust or its attorneys), plus termination of any commitment
to extend additional funds, SunTrust will pay to the Owner any excess funds,
whether received by SunTrust as a deposit in the Special Account or, as a direct
payment on any of the Accounts;
 
 
   
f.  
If any of the Accounts arise out of contracts with the United States or any
department, agency, or instrumentality thereof, the Owner will immediately
notify SunTrust in writing and execute any instruments and take any steps
required by SunTrust in order, that all moneys due and to become due under such
contracts shall be assigned to SunTrust and in order that proper notice be given
under the Federal Assignment of Claims Act;
 
 
   
g.  
SunTrust shall not be liable and shall suffer no loss on account of loss or
depreciation of any Account due to acts or omissions of SunTrust unless
SunTrust's conduct is willful and malicious, and SunTrust shall have no duty to
take any action to preserve the Collateral or collect Accounts;
 
 
   
h.  
Upon request by SunTrust, the Owner will note on its records concerning the
Accounts, a notation of the security interest under this Security Agreement,
which notation must be satisfactory to SunTrust in both form and content;
 
 
   
i. 
SunTrust may enforce collection of any Account and supporting obligation by suit
or otherwise and may surrender, release or exchange all or any part thereof, or
compromise, extend or renew the same for any period. All monies so received by
SunTrust may in SunTrust's sole discretion, be either (i) applied by SunTrust
directly toward payment of all or any part of the Obligations, whether or not
then due, in such order of application as SunTrust may determine; or (ii)
deposited to the credit of Borrower in an account with SunTrust as security for
payment of the Obligations and SunTrust may, from time to time, in its sole
discretion, permit Borrower to use all or any part of the funds on deposit in
said account in the normal course of business. Owner will promptly reimburse
SunTrust for all expenses, including attorneys' fees and legal expenses,
incurred by SunTrust in seeking to collect on or enforce collection of such
amounts; and
 
 
   
j. 
After notice from SunTrust, Owner will forthwith, upon receipt, transmit and
deliver to SunTrust, in the form received, all cash, checks, drafts, items,
chattel paper and other instruments or writing for the payment of money
(properly endorsed, where required, so that such items may be collected by Sun
Trust) which may be received by Owner at any time in full or partial payment or
otherwise as proceeds of any of the Accounts After such notice from SunTrust,
Owner will not commingle any such proceeds with any other of its funds or
property, but will hold them separate and apart from Owner's own funds or
property and in express trust for SunTrust until delivery is made to SunTrust;
and
 
 
   
k. 
To protect SunTrust's rights hereunder, Owner hereby constitutes any officer or
employee of SunTrust its true and lawful attorney-in-fact with full power of
substitution to endorse or sign the name of Owner upon any invoice, freight or
express bill, or bill of lading relating to any Accounts covered hereby and to
notify the post office authorities to change the address for delivery of Owner's
mail relating to the Accounts to an address designated by SunTrust and to
receive, open, and dispose of all mail addressed to Owner relating to the
Accounts and to do and perform all other acts and things necessary, proper and
requisite to carry out the intent of this Security Agreement. This power shall
be deemed to be coupled with an interest and may not be revoked by Owner Until
the Obligations have been paid in full.

 
 
 

--------------------------------------------------------------------------------

 
Inventory.


       
a.  
The Owner agrees to maintain books and records pertaining to the Inventory in
such detail, form and scope as SunTrust shall require. The Owner shall promptly
advise SunTrust of any substantial changes relating to the type or quantity of
the inventory or any event which would have a material effect on the value of
the Inventory or on the security interest granted to SunTrust.
       
b.  
If the Inventory remains in the possession or control of any of the Owner's
agents or processors, the Owner shall notify such agents or processors of
SunTrust's security interest, and upon request, instruct them to hold such
Inventory for SunTrust's account and subject to SunTrust's instruction.
 
 
   
c. 
The Owner will prepare and deliver to SunTrust, at SunTrust's request from time
to time, a listing of all Inventory and suchinformation regarding the Inventory
as SunTrust may require.
       
d.  
SunTrust may require the Owner to assemble the Inventory and make it available
to SunTrust at a place to be designated by SunTrust which is reasonably
convenient. SunTrust may take possession of the Inventory without a court order.
       
e.  
Until default hereunder, Owner may, unless otherwise provided in this Security
Agreement, in the ordinary course of business, at its own expense, sell, lease
or furnish under contract of service any of the Inventory normally held by Owner
for such purpose.
     

All Collateral has been produced in compliance with the Fair Labor Standards Act
or other applicable wage and employee law, rule, regulation or order, and that
no existing or future liability shall occur as a result thereof. The Owner may
contest, in good faith, the applicability of any such law, rule, regulation or
order, including prosecuting any appeals, so long as SunTrust's interest in the
Collateral, in the opinion of SunTrust, is not jeopardized as a result.  


Insurance, Taxes and Assessments. The Owner shall at all times keep insurable
Collateral insured against any and all risks, including, without limitation,
fire, and such other insurance, including but not limited to flood insurance, as
may be required by SunTrust from time to time, and in such amounts as may be
satisfactory to SunTrust. Insurance may be purchased from an insurer of the
Owner's choice, except as otherwise required by law. All such insurance policies
are to be made payable to SunTrust, in the event of loss, under a standard
non-contributory "mortgagee", "lender", or "secured party" clause and shall
contain a breach of warranty provision acceptable to SunTrust which shall
establish SunTrust's right to be paid the insurance proceeds irrespective of any
action, inaction, breach of warranty or conditions, or negligence of Owner or
any other person or entity with respect to such policies. All such insurance
policies shall provide for a minimum of thirty days written notice to SunTrust
prior to cancellation. Owner appoints SunTrust attorney-in fact to file claims
under, any insurance policies, to receive, receipt and give acquittance for any
payments that may be payable to Owner thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments, or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies, which power of attorney shall be
deemed coupled with an interest and irrevocable so long as SunTrust has a
security interest in any of the Collateral Owner shall provide proof of such
insurance as requested by SunTrust. The Owner shall pay and discharge all taxes,
assessments and charges of every kind prior to the date when such taxes,
assessments or charges shall become delinquent and provide proof of such
payments to SunTrust, upon request. However, nothing contained in this Security
Agreement shall require the Owner to pay any such taxes, assessments and charges
so long as it shall contest its validity in good faith and shall post any bond
or security required by SunTrust against the payment. Upon the failure of the
Owner to purchase required insurance or to pay such required amounts, SunTrust,
at its option, and at the Owner's expense, may obtain such insurance or pay such
taxes, assessments, and charges. In addition, SunTrust may from time to time, in
its sole discretion, perform any undertakings of the Owner which the Owner shall
fail to perform and take any other action which SunTrust deems necessary for the
maintenance or preservation of any of the Collateral, Any amounts so paid shall
be included in the Obligations secured by the Collateral. At SunTrust's request,
the Owner agrees to promptly reimburse SunTrust on demand for all such expenses
incurred by SunTrust, together with interest thereon from the date paid by
SunTrust at the highest rate payable on the Obligations. Any insurance obtained
by SunTrust, at its option, may be single or dual interest, protecting its
rights, rights of the Owner or joint rights. Any insurance obtained by SunTrust
may provide, at its option, that such insurance will pay the lesser of the
unpaid balance of the Obligations or the repair or replacement value of the
Collateral SunTrust may use the proceeds of any insurance obtained by Owner or
by SunTrust to repair or replace the Collateral or if SunTrust elects to do so,
to repay part or all of the Obligations, whether or not then due, and in such
order as SunTrust may determine, and the Borrower will still be responsible to
repay any remaining unpaid balance of the Obligations. The whole or partial loss
or destruction of all or any part of the Collateral shall not affect or impair
the obligation of any person or entity liable under the Obligations. 
 
Additional Covenants and Agreements if Borrower Is Different than Owner. If
Borrower is different than Owner, then so long as any of the Obligations remain
outstanding or so long as this Security Agreement shall remain in effect Owner
covenants and agrees as follows: (a) Owner hereby expressly consents to and
adopts any agreements which Borrower has entered into or will enter into with
SunTrust regarding any of the Obligations or the Collateral; (b) Owner hereby
agrees that the Collateral shall be subject to disposition in accordance with
the terms and conditions of this Security Agreement and any agreements executed
by Borrower in connection with any of the Obligations or the Collateral; (c)
Owner will not be subrogated to SunTrust's rights to any other collateral and
any proceeds thereof in which SunTrust holds a security interest to secure
payment of any of the Obligations; (d) Owner agrees that SunTrust may at any
time and from time to lime, without notice to, or the consent of, Owner: (i)
retain any of the Collateral in satisfaction of any of the Obligations to the
extent permitted by applicable law, (ii) retain or obtain a security interest or
lion in any property in addition to the  Collateral to secure payment or
performance of any of the Obligations, (iii) allow or cause any Obligations to
be incurred, (iv) retain or obtain persons or entities that are primarily or
secondarily obligated upon any of the Obligations other than the Borrower, (v)
extend or renew any of the Obligations for any period (whether or not longer
than the original term), (vi) release, compromise or modify any of the
Obligations, (vii) release, in whole or in part, any person or entity primarily
or secondarily obligated upon any of the Obligations or enter into any
compromise with respect to the obligation of any such person or entity relative
to any of the Obligations, (viii) release, with or without consideration,
SunTrust's security interest or lien in any property other than the Collateral
which may at any time secure payment or performance of any of the Obligations,
(ix) accept substitutions or exchanges for any property other than the
Collateral which may at any time secure payment or performance of any of the
Obligations, (x) exercise its rights as a secured party and dispose of the
Collateral without having first resorted to any property securing any of the
Obligations other than the Collateral and without having first proceeded against
or demanded payment from any person or entity primarily or secondarily obligated
upon any of the Obligations; and (e) Owner specifically waives any and all
rights pursuant to O.C.G.A. Sec. 10-7-24 or T.C A. Sec 47-12-101 et seq. If this
Security Agreement is governed by the laws of Georgia or Tennessee, and the same
or similar provision contained in the Uniform Commercial Code of any other state
or states which may govern this Security Agreement. 


 
 

--------------------------------------------------------------------------------

 
Events of Default. As used herein the term "Obligor" shall individually and
collectively refer to Borrower, Owner and any other person or entity that is
primarily or secondarily liable upon all or any part of the Obligations secured
hereby and any person of entity that has conveyed or may hereafter convey any
security interest of lien to SunTrust in any real or personal property to secure
payment of all or any part of the Obligations. Unless prohibited by applicable
law, an "Event of Default" shall occur hereunder upon the occurrence of any one
or more of the following events or conditions:

       
a. 
the failure by any Obligor to pay when due, whether by acceleration or
otherwise, any sum constituting all or any part of the Obligations;
 
 
   
b.  
the failure of any Obligor to perform any covenant, promise or obligation
contained in this Security Agreement, any document evidencing any of the
Obligations, or any other agreement to which any Obligor and SunTrust are
parties;
 
 
   
c. 
the breach of any of any Obligor's representations or warranties in this
Security Agreement or any other agreement with SunTrust;
 
 
   
d. 
the failure of any Obligor to pay when due any amount owed to any creditor other
than SunTrust under a written agreement calling for the payment of money;
 
 
   
e.  
the death, declaration of incompetency, dissolution, liquidation, merger,
consolidation, termination or suspension of usual business of any Obligor or the
sale or transfer by any Obligor of all or substantially all of such Obligor's
assets other than in the ordinary course of business;
 
 
   
f. 
any person or entity, or any group of related persons or entities, shall have or
obtain legal or beneficial ownership of a majority of the outstanding voting
securities or rights of any Obligor that is not a natural person, other than any
person or entity, or any group of related persons or entities that has such
majority ownership as of the date of this Security Agreement;
 
 
   
g.  
the insolvency or inability to pay debts as they mature of any Obligor, the
filing of any petition or the commencement of any proceeding by an Obligor for
relief under any bankruptcy of insolvency law, or any law relating to the relief
of debtors, readjustment of indebtedness, debtor reorganization, or composition
or extension of debt;
 
 
   
h. 
the entry of a judgment or the issuance or service of any attachment, levy or
garnishment against any Obligor or the property of any Obligor or the
repossession or seizure of property of any Obligor;
 
 
   
i. 
any deterioration or impairment of the Collateral or, any decline or
depreciation in the value of the Collateral (whether actual or reasonably
anticipated) which causes the Collateral in the judgment of Sun Trust to become
unsatisfactory as to character or value;
 
 
   
j. 
a determination by SunTrust that a material adverse change in the financial
condition of any Obligor has occurred since the date of this Security Agreement;
 
 
   
k. 
any Obligor commits fraud or makes a material misrepresentation at any time in
connection with this Security Agreement, the Obligations or the Collateral;
 
 
   
l. 
the Collateral or any part thereof is located for more than thirty consecutive
days outside the state or states in which the Collateral is to be located
pursuant to this Security Agreement or if the Collateral or any part hereof is
removed from such state with the intent that it will be located outside such
state for more than thirty days; or
 
 
   
m. 
any other act or circumstance occurs or exists which leads SunTrust to deem
itself insecure.

 
 
 

--------------------------------------------------------------------------------

 


Remedies Upon Default; Acceleration of Obligations. Unless prohibited by
applicable law, the Obligations secured hereby shall automatically and
simultaneously mature and become due and payable, without notice or demand, upon
the filing of any petition or the commencement of any proceeding by an Obligor
for relief under any bankruptcy or insolvency law, or any law relating to the
relief of debtors, readjustment of indebtedness, debtor reorganization, or
composition or extension of debt. Unless prohibited by applicable law, upon the
occurrence of any one or more of the other Events of Default describe above, the
Obligations secured hereby shall, at the option of SunTrust, immediately mature
and become due and payable, without notice or demand if all or any part of the
Obligations secured hereby are not paid as and when due and payable, whether by
acceleration or otherwise, then SunTrust may, at its option, without notice or
demand of any kind: (a) transfer all or any part of the Collateral into the name
of SunTrust or its nominee, at Owner's expense, with or without disclosing that
such Collateral is subject to SunTrust's security interest; (b) require the
Owner to assemble the Collateral and make it available to SunTrust at a place to
be designated by SunTrust which is reasonably convenient, enter upon premises
upon which the Collateral is located and, to the extent permitted by law without
legal process, take exclusive possession of the Collateral, and redeem the
Collateral, or any part thereof (irrespective of redemption penalty); (c)
appropriate and apply toward payment of such of the Obligations, and in such
order of application, as SunTrust may from time to time elect, all or any part
of any balances, credits, items or monies in any bank deposit or deposit account
constituting a part of the Collateral; (d) sell the Collateral at public or
private sale, either in whole or in part, and SunTrust may purchase the
Collateral at any such public sale and at any private sale as permitted by law.
Such sale shall result In the sale, conveyance and disposition of all right,
title and interest of Owner in all or any part of the Collateral which is the
subject of such a disposition. SunTrust is authorized as attorney-in- fact for
Owner to sign and execute any transfer, conveyance or instrument in writing that
may be necessary or desirable to effectuate any such disposition of the
Collateral, which power shall be coupled with an interest; and (e) exercise all
other rights of a secured party under the Uniform Commercial Code and all other
rights under law or pursuant to this Security Agreement, all of which shall be
cumulative If any notification of intended disposition of any Collateral is
required by law, reasonable notification shall be deemed given if written notice
is deposited in the US. Mail, first class or certified postage prepaid,
addressed to Owner and such other persons or entities as SunTrust deems to be
appropriate, stating all items required by applicable statutes, including the
time and place of any public sale, or the time and place of any public sale or
the time after which any private sale or disposition is to be made, at least ten
(10) days prior thereto. The proceeds of any disposition of the Collateral shall
be applied in the following order (i) First, to pay all costs and expenses
associated with the retaking, holding, preparation and disposition of the
Collateral; (ii) Then to pay attorneys' fees; (iii) Next, to pay all accrued but
unpaid interest upon the Obligations in such order as SunTrust may determine at
its discretion; and (iv) Finally, to all unpaid principal outstanding upon the
Obligations, whether or not due and payable, in such order as SunTrust may
determine at its discretion. Any remaining surplus shall be paid to Owner or
otherwise in accordance with law if the proceeds of such disposition are
insufficient to pay the Obligations in full, Borrower and all other persons or
entities liable thereon shall remain fully obligated to SunTrust for the unpaid
balance thereof.


Execution by More than One Party. The term "Owner" as used in this Security
Agreement shall, if this instrument is signed by more than one party, mean the
"Owner and each of them" and each shall be jointly and severally obligated and
liable. If any party is a partnership or limited liability company, the
agreements and obligations on the part of the Owner shall remain in force and
applicable regardless of any changes in the parties composing the partnership or
limited liability company and the term "Owner" shall include any altered or
successive partnership or limited liability company and the predecessor
partnership or limited liability company and its partners or members/managers
shall not be released from any obligation or liability.


Waivers by the Owner. To the extent permitted by applicable law, the Owner
hereby waives (a) notice of acceptance of this Agreement and of any extensions
or renewals of credit by SunTrust to the Borrower; (b) presentment and demand
for payment of the Obligations; (c) protest and notice of dishonor or default to
the Owner or to any other party with respect to the Obligations; (d) all other
notices to which the Owner might otherwise be entitled; and (e) if for business
purposes, the benefit of the Homestead Exemption. To the extent permitted by
applicable law, the Owner further waives any right to require that any action be
brought against the Borrower or any other party, the right to require that
resort be had to any security or to any balance of any deposit account or credit
on the books of SunTrust in favor of the Borrower or any other party, the right
to redeem the Collateral and to object to SunTrust's proposal to retain the
Collateral in satisfaction of any of Obligations and any right to obtain
injunctive or other relief relative to SunTrust's sale or other disposition of
the Collateral and to recover losses caused by SunTrust's failure to approve or
correct any list of Collateral provided to SunTrust for any purpose by any
person or entity.


No Obligation to Extend Credit. This Security Agreement shall not be construed
to impose any obligation on Sun Trust to extend or continue to extend any credit
at any time.


Indemnity. The Owner agrees to indemnify and hold harmless SunTrust, its
subsidiaries, affiliates, successors, and assigns and their respective agents,
directors, employees, and officers from and against any and all complaints,
claims, defenses, demands, actions, bills, causes of action (including, without
limitation, costs and attorneys' fees), and losses of every nature and kind
whatsoever, which may be raised or sustained by any directors, officers,
employees, shareholders, creditors, regulators, successors in interest, or
receivers of the Borrower or any third party as a result of or arising out of.
directly or indirectly, SunTrust extending credit as evidenced by the
Obligations to the Borrower, and taking the Collateral as security for the
Obligations, and the Owner agrees to be liable for any and all judgments which
may be recovered in any such action, claim, proceeding, suit, or bill, including
any compromise or settlement thereof, and defray any and all expenses,
including, without limitation, costs and attorneys' fees, that may be incurred
in or by reason of such actions, claims, proceedings, suits, or bills This
obligation to indemnify shall survive the payment of the Obligations and the
satisfaction of this Security Agreement
 
Additional Documentation. The Bank is authorized to file such financing
statements and amendments as the Bank deems necessary to perfect, continue or
assure its security interest in the Collateral and the Owner hereby ratifies any
financing statement filed previously by the Bank,. The Owner will deliver such
instruments of future assignment or assurance as the Bank may from time to time
request to carry out the intent of this Security Agreement, and will join with
the Bank in executing any documents in form satisfactory to the Bank, and pay
any cost of filing the same, including all recordation, transfer and other taxes
and fees, deemed advisable by the Bank.
 
Environmental Requirements. No part of the Collateral has been, and never will
be so long as this Security Agreement remains a lien on the Collateral, used for
the generation, collection, manufacture, storage, treatment, disposal, release
or threatened release of any hazardous substance, as those terms are defined in
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, 42 U.S.C., Section 9601, et seq ("CERCLA"), Superfund
Amendments and Reauthorization Act ("SARA"), applicable state laws, or
regulations adopted pursuant to either of the foregoing. The Owner agrees to
comply with any federal, state or local law, statute, ordinance or regulation,
court or administrative order or decree or private agreement regarding materials
which require special handling in collection, storage, treatment or disposal
because of their impact on the environment ("Environmental Requirements") The
Owner agrees to indemnify and hold SunTrust harmless against any and all claims,
losses and expenses resulting from a breach of this provision of this Security
Agreement and the Owner will pay or reimburse SunTrust for all costs and expense
for expert opinions or investigations required or requested by SunTrust which,
In SunTrust's sole discretion, are necessary to ensure compliance with this
provision of this Security Agreement. The obligation to indemnify shall survive
the payment of the Obligations and the satisfaction of this Security Agreement.
 
 

--------------------------------------------------------------------------------

 


Successor In Interest; SunTrust as Collateral Agent. This Security Agreement
shall be binding upon the Owner, its successors and assigns, and the benefits
hereof shall inure to SunTrust, its successors and assigns. SunTrust Bank shall
serve as collateral agent on behalf of itself and present and future affiliates.
 
Miscellaneous. (a) Each and every power given herein is coupled with an interest
and is irrevocable by death or otherwise. (b) The captions of the paragraphs of
this Security Agreement are for convenience only and shall not be deemed to
constitute a part hereof or used in construing the intent of the parties. (c) If
any part of any provision of this Security Agreement shall be invalid or
unenforceable under applicable law, such part shall be ineffective to the extent
of such invalidity only, without in any way affecting the remaining parts of
such provision or the remaining provisions of this Security Agreement. (d) This
Security Agreement shall not be modified or amended except in a writing signed
by Owner and SunTrust. (e) All representations, warranties, covenants and
agreements contained heroin or made in writing by Owner in connection herewith
shall survive the execution and delivery of this Security Agreement and any and
all notes, other agreements, documents and writings relating to or arising out
of any of the foregoing or any of the Obligations. (f) All rights and remedies
of SunTrust expressed herein are in addition to all other rights and remedies
possessed by SunTrust under applicable law or other agreements, including rights
and remedies under any other agreement or instrument relating to any of the
Obligations or any security therefor. (g) No waiver by SunTrust of any of its
rights or remedies or of any default shall operate as a waiver of any other
right or remedy or of any other default or of the same right or remedy or of the
same default on a future occasion No delay or omission on the part of SunTrust
in exercising any right or remedy shall operate as a waiver thereof, and no
single or partial exercise by SunTrust of any right or remedy shall preclude any
other or further exercise thereof or the exercise of any other right or remedy.
No action of SunTrust permitted hereunder or under any agreement or instrument
relating to any of the Obligations or any security therefor shall impair or
affect the rights of SunTrust in and to the Collateral. (h) All terms as defined
herein shall include both the plural and singular, where applicable. (i) All
notices or communications given to Owner or SunTrust pursuant to the terms of
this Security Agreement shall be in writing and given to Owner and SunTrust at
the address set forth below. Unless otherwise specifically provided herein to
the contrary, such written notices and communications shall be delivered by hand
or overnight courier service, or mailed by first class mail, postage prepaid,
addressed to the parties hereto at the addresses referred to herein or to such
other addresses as either party may designate to the other party by a written
notice given in accordance with the provisions of this Security Agreement. Any
written notice delivered by hand or by overnight courier service shall be deemed
given or received upon receipt. Any written notice delivered by U S. Mall shall
be deemed given or received on the third (3rd) business day after being
deposited in the U S. Mail. (j) SunTrust shall not be responsible or liable for
its failure to give notice to Owner of any default In the payment of any amounts
that might become due and owing with respect to the Collateral nor shall
SunTrust be responsible or liable for Sun Trust's failure to collect any amounts
payable with respect to the Collateral. (k) SunTrust shall be under no
obligation to monitor the market value of any Collateral, to advise the Owner of
such market value, or to take any action whatsoever to preserve the value of any
Collateral by selling, exchanging or otherwise disposing of such Collateral in
order to avoid any loss to the Owner resulting from a decline in the market
value of such Collateral; and (l) SunTrust shall be under no obligation to pay
any amounts owing with respect to any Collateral. (m) This Agreement is in
addition to and not in replacement of any other agreement between Owner and
SunTrust. (n) The term Owner shall include all persons signing below as Owner
and the obligation of such Owners hereunder shall be their joint and several
obligations.
 
WAIVER OF JURY TRIAL. OWNER AND SUN T'RUSTHEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE RIGHT EITHER OF THEM MAY HAVE TO A TRIAL BY JURY IN
RESPECT'TO,ANY LITIGATION, WHETHER IN CONTRACT OR TORT, AT LAW OR IN EQUITY,
BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT AND
ANY OTHER DOCUMENT' OR INSTRUMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION
WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO THIS. PROVISION IS A
MATERIAL INDUCEMENT FOR SUNTRUST ENTERING INTO OR ACCEPTING THIS AGREEMENT„
FURTHER, OWNER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF SUNTRUST, NOR
SUNTRUS'T'S COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUNTRUSTWOULD
NOT IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGH T TO
JURY TRIAL PROVISION.
 
Addresses for Purpose of Notice
 
Owner Address: 1209 16th Avenue S., Ste. 200, Nashville, TN 37212
 
SunTrust Address: 211 Perimeter Center Parkway, Suite 100, Atlanta, GA 30346
 
This Security Agreement has been executed by the undersigned, under seal, as of
the date first written above.
 


Debut Broadcasting, Inc.


By: /s/ Robert Marquitz
Robert Marquitz, Chairman & President


And: /s/ Steven Ludwig
Steven Ludwig, CEO



